Citation Nr: 0634963	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-05 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service-connection for Hepatitis C. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of service-connection for history of 
compression fracture, claimed as back condition. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of service-connection for dislocation of 
clavicle, right shoulder, claimed as right shoulder 
condition.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and acquaintance

ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2002 and August 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In the April 2002 decision, the RO determined that the 
veteran failed to submit new and material evidence sufficient 
to reopen a previously denied claim for history of 
compression fracture and dislocation of clavicle, right 
shoulder.  In the August 2003 decision, the RO denied 
service-connection for hepatitis C.  

The issues of service-connection for a back condition and 
shoulder condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current hepatitis C disability was first 
manifested after service and is not due to disease or injury 
or incident in active service.  

2.  In April 1973, the RO denied the veteran's claims for 
service-connection for back and shoulder conditions.  The 
veteran was notified of that decision; however, he did not 
submit a notice of disagreement or perfect an appeal.

3.  The evidence submitted subsequent to the April 1973 
decision is new, in that it has not previously been submitted 
to agency decisionmakers and is not cumulative and redundant 
of the evidence previously considered.  The evidence is 
material in that, when considered by itself or in connection 
with evidence previously assembled, it relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

2.  The April 1973 decision in which the RO denied service-
connection for back and shoulder conditions is final. 
38 U.S.C. § 4005; 38 C.F.R. §§ 19.118, 19.192 (1973).

2.  New and material evidence has been received; therefore, 
the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.200, 20.1103, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Service-connection for Hepatitis C

Service-connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service-connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service-connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The veteran contends that he contracted hepatitis C during 
service.  He states that he contracted hepatitis C from an 
improperly sterilized air gun inoculation, although he has 
mentioned sharing razors and toothbrushes with other soldiers 
in the field.  

In support of his claim, the veteran submits an October 1972 
VA hospital summary that documents two week in-patient 
treatment for acute hepatitis.  The veteran was admitted with 
jaundice, dark urine, and malaise.  At discharge, his 
jaundice had resolved, as well as his malaise and flu-like 
symptoms.  He was discharged without medications.  
Significantly, during the October 1972 hospitalization the 
veteran's treating physician documented a history of 
intravenous (IV) drug use, with the veteran's last exposure 
to IV narcotics approximately two to three months prior to 
admission.  In addition, the veteran has submitted a June 
2005 opinion statement from his private physician which 
attributes his current hepatitis C to the earlier episode of 
acute hepatitis experienced in October 1972.

The veteran underwent a VA medical examination in August 
2003. The examiner reviewed his claims file prior to reaching 
a conclusion.  The examiner noted that the veteran's history 
was significant for hepatitis C risk factors, including IV 
drug use and tattoos.  The examiner determined that the 
veteran's October 1972 hospitalization for acute hepatitis 
was not likely related to his current hepatitis C diagnosis.  
The examiner concluded that the veteran's earlier episode of 
acute hepatitis was most likely hepatitis A.  The examiner 
explained that hepatitis A is an acute, self-limiting disease 
that does not cause chronic liver damage.  Further, the 
method of infection is different between hepatitis A and 
hepatitis C.  With regard to the veteran's claim that he 
contracted hepatitis C from air gun inoculation during 
service, the examiner noted that there was little medical 
literature supporting air gun inoculation as a risk factor 
because of the sterile technique used to perform inoculations

The veteran contends that he does not have a history of IV 
drug usage, and that any statement to the contrary included 
in his medical records occurred in error.  First, the VA 
recognizes that statements made contemporaneous to receiving 
medical treatment are more reliable than those made after the 
fact for the purpose of obtaining VA benefits.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  Further, even if the Board 
were to discount the earlier statement attesting to his IV 
drug use, the veteran has a tattoo received after separating 
from service, which is an additional risk factor.  

With regard to the June 2005 statement submitted by the 
veteran's private physician, which attributed the veteran's 
current hepatitis C to his October 1972 episode of acute 
hepatitis, this opinion is of low probative value.  First, 
the veteran's physician did not mention whether his opinion 
was based on review of contemporaneous records documenting 
the veteran's prior treatment for acute hepatitis.  He did 
not discuss the possibility that the veteran's current 
hepatitis C may have been caused by other factors, such as 
receiving a tattoo, IV drug usage, or air gun inoculation.  
In contrast, the VA examiner concluded that there is no 
relationship between the veteran's current hepatitis C 
disability and the episode of acute hepatitis treated in 
October 1972.  Further, the examiner noted that there is very 
little medical evidence identifying air gun inoculations as a 
risk factor for transmitting hepatitis C.  Thus, the opinion 
of the VA examiner is more probative than that of the 
veteran's private physician.  

The sincerity of the veteran's belief that his current 
hepatitis C disability is related to service is not in 
question.  However, a medical examiner concluded, after 
reviewing all of the evidence, that it was not likely that 
the veteran contracted hepatitis C during service.  Based 
upon the preponderance of the evidence, the Board finds that 
the veteran's current disability was not incurred in or 
aggravated by active service.  Service-connection is 
therefore denied. 







2.	New and material evidence to reopen previously denied 
claims for VA compensation for back condition and 
shoulder condition

Claims to Reopen

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Decisions of the Board 
are final.  38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran's application to reopen these claims was received 
in December 2001.  For applications received on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers; and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156 (2003).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The veteran contends that he developed disabilities affecting 
his back and right shoulder during service.  No health 
conditions were noted at entrance into service in August 
1968.  No other service medical records are available.  After 
separating from service, the veteran was hospitalized for 
acute hepatitis in October 1972.  The hospital summary of his 
treatment noted his complaints of lower back pain, which was 
attributed to an "old documented compression fracture."  In 
an April 1973 decision, the RO denied his claim for service-
connection for a history of compression fracture and 
dislocation of the clavicle.  The RO determined that the 
veteran had not submitted sufficient evidence that he 
currently had a disability manifested by dislocation of the 
clavicle.  In addition, the RO determined that the evidence 
of record failed to relate the history of compression 
fracture to an injury during service.  The veteran did not 
perfect an appeal of that decision. 

In April 2002, the RO determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's previously denied claims for service-connection for 
history of compression fracture and dislocation of clavicle, 
right shoulder.  The relevant evidence of record prior to the 
most recent attempt to reopen the veteran's claim for VA 
compensation benefits includes the veteran's August 1968 
service entrance examination and the October 1972 VA hospital 
summary.  

The relevant evidence submitted since April 1973 includes 
December 2001 through June 2003 VA treatment records.  
Included in these medical records are April 2002 VA treatment 
records, including an x-ray documenting a well-healed 
clavicle fracture and a current diagnosis of right biceps 
tendonitis.  The veteran was treated with injection in the 
biceps area and advised to continue using the right shoulder 
despite pain to prevent stiffness.  In addition, a May 2002 
VA kinesiotherapy note documents the veteran's complaints of 
low back pain secondary to an L3 compression fracture and his 
receipt of a lumbosacral support device. In addition, the 
veteran submitted several service personnel records, to 
include a July 1969 document recording his physical 
limitations; to include "no crawling, stooping, running, 
jumping, prolonged standing, or marching."  Further, the 
veteran submitted lay statements attesting to the origin of 
his conditions, and a transcript of his June 2005 Board 
hearing.  


History of compression fracture (Back condition) 

With regard to the evidence submitted subsequent to the April 
1973 decision, all of the medical evidence submitted is new, 
as this evidence was not previously submitted to agency 
decision makers.  However, medical evidence describing the 
veteran's current condition is not material to the issue of 
service-connection.  See Morton v. Principi, 3 Vet. App. 508 
(1992).  As such the current medical records do not serve to 
reopen his claim.  

The veteran's claim for service-connection was denied in 
April 1973 because the evidence previously submitted failed 
to establish that the veteran incurred an injury during 
service.  The service personnel documents submitted 
subsequent to April 1973 indicate that the veteran's 
occupational specialty was changed from infantry to 
supplyman.  Further, the veteran's physical limitations, to 
include "no crawling, stooping, running, jumping, prolonged 
standing or marching" are specifically listed.  The 
aforementioned service personnel records substantiate the 
veteran's claim that he was injured during service.  

Therefore, the aforementioned service personnel records are 
new, as this evidence was not previously submitted to agency 
decision makers.  Further, this evidence is material because, 
when taken in connection with the evidence previously 
assembled, this evidence presents a reasonable possibility of 
substantiating the claim.  The Board finds, therefore, that 
new and material evidence has been received, and the claim of 
entitlement to service-connection for a back condition is 
reopened. 

Dislocation of clavicle (shoulder condition) 

With regard to the evidence submitted subsequent to the April 
1973 decision, all of the medical evidence submitted is new, 
as this evidence was not previously submitted to agency 
decision makers.  

The evidence previously submitted failed to establish that 
the veteran suffered from a shoulder disability.  The April 
1973 rating decision denied the veteran's claim based on the 
lack of medical evidence that the veteran had a right 
shoulder disability, to include a dislocated clavicle.  
Although medical evidence describing the veteran's current 
condition is generally not material to the issue of service-
connection, under the present circumstances, the veteran has 
submitted evidence of a current right shoulder disability.  
Thus, the April 2002 x-ray, which reflects a well-healed 
fracture of the right clavicle, is new, as this evidence was 
not previously submitted to agency decision makers.  Further, 
this evidence is material because, when taken in connection 
with the evidence previously assembled, this evidence raises 
a reasonable possibility of substantiating the claim.  The 
Board finds, therefore, that new and material evidence has 
been received, and the claim of entitlement to service-
connection for a shoulder condition is reopened. 

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service-connection in correspondence dated May 2003 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Regarding VA's duty 
to inform the veteran of the evidence needed to substantiate 
his claim, the RO notified him of the information and 
evidence needed to establish entitlement to both service-
connection and to reopen a previously denied claim in April 
2002.  The letters also informed him of the evidence he was 
required to submit, including any evidence in his possession 
and the evidence the RO would obtain on his behalf.  The 
veteran has been informed that he must submit evidence which 
establishes the in-service incurrence of his disabilities.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices and requested to submit evidence in his 
possession.  Under these circumstances, the Board considers 
VA's notice requirements are met and any issues as to timing 
or completeness to be harmless and not prejudicial to the 
veteran.  

Because service-connection for hepatitis C has been denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his VA 
treatment records, private medical records, and provided the 
veteran a VA examination in August 2003.  No service medical 
records other than his induction examination have been 
obtained.  Throughout the history of the claim, the veteran 
has requested his complete service medical records, which 
have not been located.  The VA has repeatedly requested 
copies of the veteran's medical records from the identified 
medical centers, and November 1972 statements within the 
record attest to the unavailability of these records and of 
which the veteran was notified by the rating decisions, and 
statements of the case.  The veteran has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim. 



ORDER

1.  Entitlement to service-connection for Hepatitis C is 
denied. 

2.  New and material evidence having been received, the claim 
of entitlement to service-connection for a back condition, 
claimed as history of compression fracture is reopened. 

3.  New and material evidence having been received, the claim 
of entitlement to service-connection for a shoulder 
condition, claimed as dislocation of clavicle, right shoulder 
is reopened. 


REMAND

The medical evidence of record reveals that the veteran has a 
current diagnosis of low back pain and right bicep tendonitis 
with x-ray evidence of a well-healed right clavicle fracture.  
Further, he has presented new and material evidence which 
raises the reasonable possibility that either or both of 
these injuries were incurred during service.  To ensure that 
the VA has met its duty to assist the claimant in developing 
the facts pertinent to the claim, the issue of service-
connection for history of compression fracture, claimed as 
back condition, and dislocation of right clavicle, right 
shoulder, claimed as shoulder condition are REMANDED for the 
following development:

1. Provide the veteran VCAA notice of the 
evidence needed to substantiate his 
claims for service-connection, and of the 
initial-disability-rating and effective-
date elements of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Kent v. Nicholson, 20 
Vet. App. 1 (2006). 

2. Provide the veteran a VA medical 
examination and obtain a medical opinion 
regarding whether it is as least as 
likely as not (that is, probability of 50 
percent or better) that the veteran's 
current back and shoulder condition were 
incurred in service. The claims folder 
must be made available to and be reviewed 
by the examiner.  The examiner must 
specifically address the veteran's 
October 1972 history of low back pain 
associated with an old compression 
fracture, the April 2002 x-ray and 
medical records reflecting treatment for 
a well-healed right clavicle fracture, 
and his July 1979 occupational assignment 
limitations, which included "no 
crawling, stooping, running, jumping, 
prolonged standing, or marching."  

3. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


